Citation Nr: 1045280	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 
1964.  The Veteran died in April 2003.  The appellant is his 
surviving spouse.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2005, the appellant testified before the undersigned at 
a Board at a hearing in Washington, DC; a transcript of that 
hearing is of record.  In May 2007, the claim regarding service 
connection for the cause of the Veteran's death was remanded to 
obtain additional treatment records and provide notice that 
complied with 38 C.F.R. § 3.159 and with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In April 2009, the claim was remanded 
again for proper notice in accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

At the outset, the Board notes that in June 2010 correspondence; 
the appellant indicated that VA needed to take "the 
responsibility of first reinstating the [Veteran's] compensation 
and then deal with his death and the wife's application for 
widow's benefits."  However, the issue concerning service 
connection for PTSD is not on appeal as the appellant did not 
file a Substantive Appeal.  

The appeal was remanded by the Board in May 2007, at which time 
the Board noted that, although the July 2003 rating decision had 
not discussed entitlement to accrued benefits, the RO informed 
the appellant by a letter dated July 11, 2003, that it had denied 
her claim for Dependency and Indemnity Compensation (DIC) and for 
accrued benefits.  The appellant's notice of disagreement (NOD) 
filed in November 2003 specifically disagreed with the denial of 
both DIC and accrued benefits, but the SOC issued in December 
2004 concerned only the denial of service connection for the 
cause of the Veteran's death.  The case was remanded to obtain 
additional VA treatment records and for the RO to issue an SOC 
concerning the issue of entitlement to restoration of service 
connection for PTSD, for accrued benefits purposes.  An SOC 
issued in January 2009 continued to deny the claim and the 
Veteran did not perfect her appeal.  An April 2009 Board remand 
noted that the January 2009 cover letter for the SOC specifically 
notified that appellant must file her appeal within 60 days from 
the date of that letter or within the remainder of the one-year 
period following the date of the letter notifying her of the 
action that was appealed.  In addition, the May 2007 remand 
specifically stated that this issue would be returned to the 
Board after issuance of the SOC only if it was perfected by a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).  A Substantive Appeal regarding that issue has not 
been received; more than 60 days have passed since the mailing of 
the SOC and more than one year has elapsed since the appellant 
was notified of the July 2003 rating decision.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.200, 20.202, 20.302 
(2010).  Therefore, no issue concerning service connection for 
PTSD is currently before the Board.   

The Board also notes that any issue pertaining to service 
connection for PTSD is readily distinguishable from Percy v. 
Shinseki, 23 Vet. App. 37 (2009), in which the Court determined 
that VA may waive any issue of timeliness in the filing of the 
Substantive Appeal, either explicitly or implicitly, and is not 
required to close an appeal for failure to file a timely 
Substantive Appeal.  In Percy, however, the RO certified the 
issue in question, on its merits, to the Board on appeal.  In the 
present case, the issue concerning PTSD was not certified to the 
Board; rather the only issue certified on appeal was cause of the 
Veteran's death.  Accordingly, the Percy decision does not affect 
the outcome in this matter.  

Additional evidence was submitted since the issuance of the May 
2010 supplemental statement of the case (SSOC); however, in 
September 2010, the appellant's representative specifically 
described the additional evidence and indicated that the 
appellant waived the right the right to have the additional 
evidence referred to the agency of original jurisdiction for 
review.

  
FINDINGS OF FACT

1.  The Veteran died in April 2003 at the age of 65; his 
immediate cause of death was gunshot wound of head.  The manner 
of death indicated that he shot himself.

2.  The Veteran was not service-connected for any psychiatric 
disorder at the time of his death.

3.  At the time of the Veteran's death, service connection was in 
effect for chronic low back syndrome with loss of use of a 
creative organ, evaluated as 40 percent disabling; scarring due 
to chloracne, evaluated as 10 percent disabling; bilateral knee 
strain, evaluated as noncompensable, and status post renal 
trauma, evaluated as noncompensable.  

4.  A service-connected condition is not shown to have caused or 
otherwise contributed materially in producing or accelerating the 
Veteran's death.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria & Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
all the evidence be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim, and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  

Service-connected disabilities or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there was 
resulting debilitating effects and general impairment of health 
to the extent that would render the person less capable of 
resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.  
A certificate of death indicates that the Veteran died in April 
2003.  The immediate cause of death was listed as gunshot wound 
of head.  The manner of death indicated that he shot himself.  
There were no other significant conditions or underlying causes 
listed.

At the time of the Veteran's death, service connection was in 
effect for chronic low back syndrome with loss of use of a 
creative organ, evaluated as 40 percent disabling; scarring due 
to chloracne, evaluated as 10 percent disabling; bilateral knee 
strain, evaluated as noncompensable, and status post renal 
trauma, evaluated as noncompensable.  The evidence of record does 
not show that any of these service-connected disabilities was a 
principal or contributory cause of his death.  His death 
certificate did not list any of his service-connected 
disabilities as underlying causes of his death.  Therefore, the 
Board concludes that the Veteran's service-connected disabilities 
were not a principal or contributory cause of death.  

Here, the appellant contends that the Veteran's suicide was a 
result of the Veteran's psychiatric disorder, or PTSD, that was 
due to his military service.

Compensation shall not be paid if the disability was the result 
of the Veteran's own willful misconduct or abuse of alcohol or 
drugs.  105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  In 
order for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound mind 
is incapable of forming an intent (mens rea, or guilty mind, 
which is an essential element of crime or willful misconduct).  
It is a constant requirement for a favorable action that the 
precipitating mental unsoundness be service connected.  38 C.F.R. 
§ 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally 
that he or she did not realize the consequences of such an act, 
or was unable to resist such impulse is a question to be 
determined in each individual case, based on all available lay 
and medical evidence pertaining to his or her mental condition at 
the time of suicide.  The act of suicide or a bona fide attempt 
is considered to be evidence of mental unsoundness; therefore, 
where no reasonable adequate motive for suicide is shown by the 
evidence, the act will be considered to have resulted from mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances which 
could lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. §  7104(a).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Because the Veteran died as a result of suicide, the Board notes 
that there is a threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  As noted above, for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional.  A 
person of unsound mind, however, is incapable of forming intent.  
In reviewing the claims file, the Board notes that it could well 
be argued that the Veteran's act of self-destruction was 
intentional.  The appellant testified in August 2005 that she had 
retained a lawyer for the Veteran because they were afraid that 
he was going to be indicted.  Service connection for PTSD had 
been severed on the basis of "potential fraud" and there had 
been publicity about the Veteran's reported misrepresentations 
concerning his degrees and his military service.  Nonetheless, 
the RO did not examine whether the Veteran's self-inflicted fatal 
gunshot wound was willful misconduct that would bar the payment 
of compensation.  Rather, the RO concluded that service 
connection for the cause of the Veteran's death was not warranted 
on the basis that the Veteran's death was not related to a 
service-related injury or disease.  As the Board also concludes 
that the Veteran's suicide was not related to a service-connected 
disability, the Board need not address whether the Veteran's 
suicide was willful misconduct.  

The Veteran served on active duty from December 1962 to December 
1964.  Service treatment records, including an October 1964 
separation examination were negative for any complaints, 
diagnoses, treatment related to any psychiatric disabilities, or 
any injuries related to combat.  

In a November 1983 statement in which he claimed service 
connection for "stress syndrome," the Veteran reported he was 
awarded the Purple Heart and Silver Star.  

On September 1984 psychiatric examination, the examiner noted 
that the Veteran reported that he was in Vietnam in 1964 for less 
than one year.  Primarily, he was stationed on a ship in an 
operations group that had to do with supervising various teams of 
Naval personnel, primarily underwater demolition teams and Seals.  
He indicated that occasionally, he would go out with these groups 
and because of logistical difficulties might be "stuck at a fire 
base for a day or two".  He only described one stressful 
incidence in which because a "chopper didn't come to pick us up 
for 36 hours, I was stuck in a fire base and we came under light 
mortar attack".  It was during that time, or maybe a subsequent 
episode similar to that time, that the Veteran sustained some 
small shrapnel wounds over the left lower leg and some small 
facial injuries.  The examiner found that there was nothing to 
support a diagnosis of PTSD.  There was evidence to support a 
characterological disorder of sociopathic personality, perhaps 
with an underlying hypermanic quality.  This appeared to be a 
long-term personality characteristic rather than something he 
learned as a result of military experience.  The examiner noted 
that the Veteran's statement, "I was scared the first couple of 
times (he went on maneuvers) but then I found that I later liked 
the expeditions and I got over the fear and I liked the thrill"  
was very supportive of such an understanding of his personality 
structure.  There was no evidence to suggest a psychiatric 
diagnosis.  

Service connection for a psychiatric disorder, claimed as PTSD, 
was denied in September 1984.  In August 1995, the Veteran filed 
a claim again seeking service connection for PTSD.  Along with 
his claim, he submitted a copy of a letter dated in August 1974 
that allegedly showed that he was awarded the Silver Star for 
action in Vietnam in April 1964, as well as a Purple Heart 
(Second Award).  It was noted that he came under intensive fire, 
in three charges against the enemy, overcame enemy resistance and 
personally killed eleven enemy troops and dispatched a three-man 
mortar squad while severely wounded.  A submitted copy of a DD 
Form 214 indicated that he received an American Defense Medal, 
American Expeditionary Medal (Two Stars), Naval Unit Citation, 
Presidential Unit Citation, and Purple Heart, and that he 
received wounds in April 1964 in Can Tho, Vietnam (Naval Det/MAAG 
Vietnam).  

VA treatment records dated from 1995 to 1997 showed treatment for 
PTSD and dysthymic disorder.  

On September 1995 VA psychological evaluation, the Veteran was 
diagnosed with adjustment disorder, moderate to severe with 
depression; rule out PTSD; and mixed personality features, 
dependent/avoidant/paranoid.  

On October 1995 VA examination, the Veteran reported that he 
received a Silver Star, three bronze stars, the Army Medal, three 
Purple Hearts, and several Vietnamese Medals.  He was honorable 
discharged in 1982 with a rank of Lieutenant Colonel.  He 
indicated that through the whole period of two years, while he 
was in Vietnam, he encountered combat almost on a daily basis.  
He had several life-threatening encounters.  He reported that he 
killed one of the Vietnamese prisoners with the use of his knife 
by cutting his throat.  After another enemy attack, he could see 
multiple body parts spread all around the base.  He also had 
several jump accidents in which his chute would not open after 
jumping.  In another encounter, he was hit by a bullet that 
passed through his boot and lodged in his leg.  In another 
incident, he tried to protect his head with the use of his hand 
from a grenade explosion that resulted in shrapnel injury to his 
hand.  He was injured in the face from a mortar explosion.  The 
examiner found that based on the examination, the Veteran had a 
life threatening traumatic incident while in service and based on 
symptoms had a diagnosis of PTSD.

On October 1995 VA report of social history, the Veteran reported 
that he served on three tours in Vietnam, and earned three Purple 
Hearts, and a Silver Star.  He indicated that he was part of a 
snatch operation in which he had to get prisoners.  He slit a 
man's throat.  In another incident he saw a field of dead bodies.  
He also reported that he had to partake in the killing of 
children.  It was noted that he was being treated for PTSD.  

A rating decision in April 1996 granted service connection for 
PTSD and assigned a 30 percent evaluation, effective September 
29, 1995.  The RO found that service connection for PTSD had been 
established as directly related to military service.  

The Veteran reported at a January 1997 personal hearing that he 
served in combat.  The report of a February 1997 VA examination 
contains a diagnosis of PTSD, chronic, with depression, and 
personality disorder, not otherwise specified.  A November 1997 
supplemental statement of the case increased the rating assigned 
to 50 percent disabling, effective August 30, 1995.  

Service personnel records received in April 2002 included a 
November 1981 letter from the Chief of Naval Operations.  In that 
letter, S. J. K., Branch Head, reported that after a very careful 
review of the Veteran's file the only award he was 100 percent 
certain that the Veteran earned in the United Stated Navy was the 
National Defense Service Medal.  S. J. K. addressed a list of 
awards that the Veteran at some point purported to have been 
earned during his Naval service.  It was noted that the Navy 
Department Board of Decorations & Medals had the master list of 
all awards; however, there was no record of any Silver Medal or 
Bronze Star Medal with two oak leaf clusters given to the 
Veteran.  In regards to his Purple Hearts, there was nothing in 
service or health records to show that he was wounded in action.  
A copy of his DD Form 214 had "N/A" in the block where wounds 
would be shown.  In regards to a Combat Action Ribbon, there was 
nothing in the Veteran's Navy record to show that this award was 
ever authorized.  There was no Presidential Unit Citation or Navy 
Unit Commendation awarded to the Navy Unit he served with 
(Beachmaster Unit One) or the unit he supposedly served with 
(MAAG Vietnam).  In regards to the Armed Forces Expeditionary 
Medal with two stars, he would not be eligible for two starts 
since he did not participate in three different operations for 
which this medal was authorized.  There was no evidence that he 
participated in any of the operations for which the Navy 
Expeditionary Medal (with three stars) was authorized.  He was 
not in the Naval Reserves during a period for which the Naval 
Reserve Medal could have been earned.  He was not on active duty 
during a period for which the American Defense Medal was 
authorized.  In regards to the Navy Good Conduct Medal, the 
Veteran was not on active duty in the Navy for one year and none 
months, therefore he could not have been awarded this medal.  
Finally, there was no such thing as an American Expeditionary 
Medal.  

In April 2002, the RO proposed to sever service connection for 
PTSD finding that the evidence reviewed did not establish that a 
stressful experience occurred.  Copies of the Veteran's service 
records, received from an official source, created great doubt as 
to the veracity of records received earlier.  The Veteran's 
statements at his VA examination regarding his combat in the 
Vietnam varied and none of these statements were confirmed by the 
Veteran's service records, received from an official source, and 
since the diagnosis of PTSD was clearly predicated on these 
statements, the diagnoses were not acceptable as they were based 
on statements that were not consistent with the actual record.  
Since these diagnoses, and the subsequent grant of service 
connection, were based on statements knowingly made by the 
Veteran to VA personnel concerning his claim for benefits, and 
since these statements were shown to have been false, severance 
was proposed.  

In a July 2002 rating decision, it was noted that potential fraud 
was found and that service connection for PTSD was severed and 
disability compensation was discontinued from August 30, 1995, 
the effective date of the award.  Service records received in 
conjunction with a 1983 claim indicated that the Veteran was a 
personnelman assigned to Naval Amphibious School Coronado after 
completing basic training.  He then completed the US Army basic 
Airborne course and subsequently had intermittent service with 
MAAG Vietnam.  He was released from active duty to the United 
States Naval reserve in December 1964 and discharged in March 
1966 to enlist in the NY State Army National Guard, later 
transferring to the US Army Reserve.  Naval service records were 
negative for awards or decorations for wounds, valor, or combat 
related activity, or any reference to combat related activity.  
Service medical records were likewise negative.  United States 
Army Reserve records indicated multiple awards/decorations for 
wounds, valor, and combat related activity authorized by DD Form 
214 during the period of active duty with the United Stated Navy.  
The RO found that the November 1981 report from the Chief of 
Naval Operations presented clear and unmistakable evidence that 
the Veteran did not receive the awards and decorations he claimed 
which provided the basis for the grant of service connection for 
PTSD.  The Veteran subsequently submitted a photocopy of articles 
regarding his receipt of the Silver Star and a photocopy of a 
picture of him receiving the Silver Star.  

VA treatment records dated from 2002 to 2003 showed treatment for 
PTSD and adjustment disorder with depression.  A May 2002 record 
noted that the Veteran enjoyed being in Vietnam.  The Veteran 
died in April 2003 as a result of a self-inflicted gunshot wound 
to the head.  

The Board finds that a preponderance the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  The Veteran's service treatment records were negative for 
any mention, findings, treatment or diagnosis of a psychiatric 
disorder, or any injuries related to combat.  Post service 
records indicated that the Veteran had a variously diagnosed 
psychiatric disorder, including dysthymic disorder, depression, 
adjustment disorder, and PTSD.  The Board notes that service 
connection for PTSD was severed by way of the July 2003 rating 
decision; consequently, at the time of his death, the Veteran was 
not service-connected for PTSD or any other psychiatric disorder.  
This would not, however, preclude the Board from finding service 
connection for the cause of the Veteran's death on the basis of 
the record now before the Board.  See 38 C.F.R. § 20.1106.  

In regards to the diagnosis of PTSD, the Board notes that there 
was no evidence of a diagnosis of PTSD based on a verified in-
service stressor event.  Furthermore, he was not diagnosed with a 
psychiatric disorder until 1995, approximately thirty years after 
he served on active duty.  The passage of many years between 
discharge from active service and the medical documentation or 
personal complaints of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  As the record contains no evidence of 
psychosis within one year of discharge, the deceased Veteran is 
not entitled to any presumptive conditions.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In view of these 
findings, the Board finds that the evidence fails to indicate 
that the Veteran's psychiatric disorder had its onset in service.  
Furthermore, there was no competent medical evidence that a 
psychiatric disorder was caused by or aggravated by service.  

The Board is bound by the law, and this decision is dictated by 
the statutes and regulations relating to service connection for 
cause of death.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board has also considered the 
appellant's own lay assertions that the Veteran's death was 
related a psychiatric disorder that was caused by service.  
Certainly, she is competent to relate the Veteran's reports as to 
his experiences, and to describe symptoms she witnessed him 
experiencing while they were together.  However, the Board finds 
that there is no evidence of record to show that she has the 
specialized medical education, training and experience necessary 
to render a competent medical opinion on a complex medical 
matter, such as whether the Veteran had a psychiatric disability 
that was caused by or aggravated by his service that directly led 
to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

The Board does not consider any material submitted by the Veteran 
to support his claims during his lifetime to be credible, nor 
does it consider any statements made by the Veteran during his 
lifetime to be credible.  It does not consider the Veteran to be 
credible in light of the vast amount of questionable material 
that he submitted in support of his claims during his lifetime, 
and the fact that he worked at a community college while 
receiving VA compensation benefits on the basis of 
unemployability without so informing VA.  By his actions during 
his lifetime, he showed himself to be a person lacking in 
veracity.  

After a careful review of the Veteran's claims file, the Board 
finds that there is no medical evidence that the Veteran had a 
service-related psychiatric disorder at the time of his death.  
Therefore, the Board finds a lack of competent and probative 
evidence to warrant a favorable decision.  Therefore, service 
connection for the cause of the Veteran's death is not warranted.

Given these facts, the Board finds that service connection for 
the cause of the Veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the appellant was notified of the 
information and evidence needed to substantiate and complete her 
claim in a June 2003 letter, and again following the Board's 
April 2009 remand, in a June 2009 corrective letter.

As this appeal concerns a claim for service connection for the 
cause of the Veteran's death, the Board has also considered the 
holding of the United States Court of Appeals for Veterans Claims 
(Court) in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
In that decision, the Court determined that notification in such 
cases must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a dependency and indemnity compensation 
(DIC) claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet service- 
connected.  Id.

The RO's June 2009 corrective letter explains the evidence and 
information required to substantiate the claimant's DIC claim 
based on conditions both previously and not yet service-
connected.  The letter further advises the appellant as to the 
disability for which the Veteran was service-connected at the 
time of his death.  Accordingly, the June 2009 letter meets the 
notice requirements expressed under Hupp.  Moreover, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the June 2009 letter also advised the appellant that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  
Following a reasonable period in which the appellant was provided 
an opportunity to respond to the May 2009 letter, the claim was 
readjudicated in a May 2010 Supplemental Statement of the Case.  
Furthermore, in June 2010, the appellant submitted a waiver of 
the 30 day processing period and indicated that she did not have 
any additional evidence to submit. 

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service personnel records, service treatment 
records, and identified VA treatment records have been obtained.  
Although a VA medical opinion addressing the etiology of the 
Veteran's death was not obtained in this case, the Board finds 
that there is no reasonable possibility that such a medical 
opinion would aid in substantiating the claim.  See Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 
1319 (Fed. Cir. 2008). See also 38 U.S.C.A. § 5103A(a) (West 
2002).  In this regard, the record contains no competent evidence 
suggesting that the his service- connected disabilities caused or 
contributed to his death, or that any psychiatric disorder that 
caused or contributed to his death was related in any way related 
to service.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


